            Case 1:20-cv-02349-RA Document 7 Filed 07/10/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7/10/2020


 TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS
 PENSION FUND, WELFARE FUND,
 ANNUITY FUND, APPRENTICESHIP,
 JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY FUND,
 TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS
                                                               No. 20-CV-2349 (RA)
 RELIEF AND CHARITY FUND, and THE
 CARPENTER CONTRACTOR ALLIANCE
                                                                       ORDER
 OF METROPOLITAN NEW YORK,

                              Plaintiffs,

                         v.

 WHERE TO GET IT SERVICES, LLC,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         On June 8, 2020, Plaintiffs filed an affidavit of service stating that Defendant was served

on June 4, 2020. Defendant’s answer was due on June 25, 2020. Defendant has not appeared,

answered, or otherwise responded to the Complaint. Defendant shall do so or seek an extension

by July 31, 2020. If Defendant fails to do so, and Plaintiffs intend to move for default judgment,

they shall do so by August 14, 2020.

         Plaintiff is ordered to serve Defendant with a copy of this order by July 14, 2020 and to

promptly file an affidavit on ECF certifying that such service has been effectuated.

SO ORDERED.

Dated:      July 10, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
